Case 1:20-cv-20436-KMW Document 46 Entered on FLSD Docket 04/14/2020 Page 1 of 1




                            UNITED STATES DISTRICT COURT
                            SOUTHERN DISTRICT OF FLORIDA

                            CASE NO.: 20-20436-CIV-WILLIAMS


  SHERRY LA HUFF-BERRY, and
  DENNIS BERRY,

              Plaintiffs,
  vs.

  ROYAL CARIBBEAN CRUISES LTD.,
  individually and d/b/a ROYAL CARIBBEAN
  INTERNATIONAL, a foreign corporation
  and JOHN DOES 1-20,

              Defendants.
  ____________________________________/


            JOINT STIPULATION OF DISMISSAL WITH PREJUDICE

        The parties to this action, through their respective undersigned counsel,
  hereby stipulate to the dismissal of the complaint filed in the present action with
  prejudice, each party to bear their own attorneys’ fees and costs. The parties jointly
  move this Court to enter an Order of Dismissal with Prejudice.

  Dated: April 14, 2020


  William F. Clair, Esq.                        Dennis A. Durkin, Esq.
  Hamilton, Miller & Birthisel, LLP             P.O. Box 88
  150 S.E. Second Avenue, Suite 1200            Dennis A. Durkin, Sr. Esq.
  Miami, Florida 33131                          Roseland, New Jersey 07068
  Counsel for Defendants                        Attorneys for Plaintiffs


  By: /s/ William F. Clair
                                                By: /s/ Dennis A. Durkin
        William F. Clair
        Florida Bar No. 693741                        Dennis A. Durkin
                                                      No Florida Bar No.
